         Case 1:17-cv-11441-PBS Document 199 Filed 10/25/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 STEPHEN F. CASS,

                    Plaintiff,

                       vs.                                    C.A. NO 1:17-cv-11441

 TOWN OF WAYLAND and WAYLAND
 PUBLIC SCHOOLS,

                   Defendants.

                                   JOINT STATUS REPORT

        In accordance with the Court’s instructions at the hearing held on October 18, 2019 relating
to Plaintiff’s Motion for Payment of Attorneys Fees (Doc. 175), the parties hereby represent the
following:

       1.      On Tuesday, October 22, 2019, Plaintiff’s counsel provided copies of billing
               statements from both Adler, Pollock & Sheehan, P.C. and Torres, Scammon,
               Hincks & Day, LLP to counsel for the defendants, which were further revised to
               include additional reductions and eliminations, in accordance with the Court’s
               instructions at the October 18, 2019 hearing. Counsel for the defendants
               immediately commenced a review of the revised fees.

       2.      On Thursday, October 24, 2019, undersigned counsel for the parties (together with
               Attorney Benjamin Hincks) held an extensive, detailed phone conference to discuss
               additional reductions proposed by counsel for Defendants.

       3.      The parties continue to work diligently and cooperatively to try to resolve their
               differences in short order. Those efforts and discussions are still ongoing.
            Case 1:17-cv-11441-PBS Document 199 Filed 10/25/19 Page 2 of 2



                                                     Respectfully submitted,


 Plaintiff,                                          Defendants,
 STEPHEN F. CASS,                                    TOWN OF WAYLAND and WAYLAND PUBLIC
 By his Attorneys,                                   SCHOOLS,
                                                     By their Attorneys,



 /s/ Todd D. White                                   /s/ John M. Wilusz
 Todd D. White, BBO #565924                          Adam Simms, BBO #632617
 Jamie J. Bachant, BBO #684244                       John M. Wilusz, BBO #684950
 Ali Khorsand, BBO #675060                           John J. Davis, BBO #115890
 ADLER POLLOCK & SHEEHAN P.C.                        PIERCE DAVIS & PERRITANO LLP
 One Citizens Plaza, 8th Floor                       10 Post Office Square, Suite 1100
 Providence, RI 02903-1345                           Boston, MA 02109
 Tel: 401-274-7200                                   (617) 350-0950
 twhite@apslaw.com                                   asimms@piercedavis.com
 jbachant@apslaw.com                                 jwilusz@piercedavis.com
 akhorsand@apslaw.com                                jdavis@piercedavis.com


Dated: October 25, 2019

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of October, 2019, I filed the within through the ECF
system and that notice will be sent electronically to the below listed counsel who are registered
participants identified on the mailing information for Case No. 17-11441.

 Adam Simms, Esq.
 John M. Wilusz, Esq.
 John J. Davis, Esq.
 Pierce Davis & Perritano LLP
 10 Post Office Square, Suite 1100
 Boston, MA 02109
 (617) 350-0950
 asimms@piercedavis.com
 jwilusz@piercedavis.com
 jdavis@piercedavis.com



                                                       /s/ Todd D. White




                                                 2
974624.v1
